Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a coolant distribution system” in claim 1, line 5, interpreted as a network of pipes as taught in ¶ 3 of the instant specification and equivalents thereof,
claim 10, line 2 and claim 12, lines 1-2, interpreted as “fan coils containing the coolant” for exchanging heat with air as taught in ¶ 23 and equivalents thereof,
“an air conditioning system” in claim 11, line 2.  The specification does not include any teaching of the particular structure for this “system” and thus attention is directed to the rejections of this claim under 35 U.S.C. 112(a) and (b) set forth below.
“a compression device” in claim 13, lines 2-3, interpreted as a compressor as taught in ¶ 36 and equivalents thereof, and
“an expansion device” in claim 13, line 3, interpreted as an expansion valve as taught in ¶ 36 and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
It is noted that although the “coolant cooling system” of claim 1, line 2 includes the generic placeholder term “system” paired with the functional language “coolant cooling”, 
Similarly, “an air side cooling load system” of claim 1, line 3 has not been interpreted under 35 U.S.C. 112(f) as although “system” is a generic placeholder term, “load” has not, nor has “air side cooling load” been found to be a teaching of function for the recited “system”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As discussed above, claim 11 recites “an air conditioning system” in line 2 and this recitation has been interpreted under 35 U.S.C. 112(f) for using the generic placeholder 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In lines 3-4 of claim 2, the teaching if “the overall temperature reduction provided by the combination of chillers in the coolant cooling system” lacks antecedent basis.  This “overall temperature reduction” is not previously taught in claim 2 or in claim 1 from which it depends and there is no teaching or suggestion what temperature change is “the overall temperature reduction” taught in this claim.  For example, this term could refer to the total reduction in temperature of coolant being cooled by the series of chillers, the reduction in temperature of refrigerant within one or more of the refrigeration circuits of the chillers, or a reduction of some other temperature which is related to or controlled by the chillers.  For this reason, the scope of claim 2 cannot be positively ascertained and the claim is thus rejected under 35 U.S.C. 112(b) as being indefinite.

Claims 3 and 4 each also recite “the overall temperature reduction”.  These recitations have been found to be indefinite and have been rejected for the same reasons set forth above with regard to claim 2 and have been interpreted in the same way set forth above.
Claim 5 is rejected as depending upon rejected base claim 3.

In lines 1-2 of claim 11, the recitation of “the air side cooling load” lacks antecedent basis.  This “load” is not previously taught in the claim or in claim 1 from which it depends and thus it cannot be positively determined what details, features, or structure are or are not required by this recitation.  For this reason, the scope of claim 11 cannot be positively ascertained and the claim has been rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination, “the air side cooling load” has been interpreted as referring to “the air side cooling load system” recited in line 3 of claim 1 and as receiving antecedent basis from this teaching.
Further, claim 11 recites “an air conditioning system” in line 2 and this recitation has been interpreted under 35 U.S.C. 112(f) for using the generic placeholder term “system” with the functional language “air conditioning”.  The specification teaches in ¶ 17 “an air conditioning unit” and the further function of “cooling building air” but does not teach any structure or particular equipment for either the claimed “air conditioning system” 

In lines 1-2 of claim 12, the recitation of “the air handling units” lacks antecedent basis.  These “units” are not previously taught in the claim or in claim 1 from which it depends and thus it cannot be positively determined what details, features, or structure are or are not required by this recitation.  For this reason, the scope of claim 12 cannot be positively ascertained and the claim has been rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination, claim 12 has been interpreted as depending upon claim 10, which teaches in line 2 “multiple air handling units” and has been interpreted as receiving anteceding basis from this teaching.
Further, in line 2 of claim 12, the recitation of “the air”, in the teaching “wherein the air handing units reduce the temperature of the air”, lacks antecedent basis.  There is no teaching or indication in claim 12 or in claims 1 and 10 upon which it depends what “air” must be reduced in temperature in the claimed manner by the “air handling units” to fall within the scope of the claim.  For example, this limitations may be read as applying to any air drawn into or through the air handling units, to recirculating air from a space to be cooled, to outdoor air being introduced to the space, or to some other mass or flow of air altogether.  For this reason, the particular operation and structure required by claim 12 cannot be positively ascertained and the claim is rejected under 35 U.S.C. 112(b) as being indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

    PNG
    media_image1.png
    773
    565
    media_image1.png
    Greyscale

Claims 1, 9-11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2010/0121495 A1 to Okoren et al.

Okoren teaches limitations from claim 1 in fig. 1, shown above, a hydronic refrigeration system comprising: 
a coolant cooling system (chiller system 10, including the circuits 14 and 16); 
an air side cooling load system (including the heat exchangers 54) for cooling of air using coolant from the coolant cooling system (“supplying cool supply air to various comfort zones:” as taught in ¶ 21); and 
a coolant distribution system (liquid circuit 52) for transporting coolant from the coolant cooling system (and particularly form the evaporator 12) to the air side cooling load system (at the heat exchangers 54) and from the air side cooling load system (54) to coolant cooling system (12) (as shown in fig. 1 and taught in claim 21); 
wherein the coolant cooling system comprises multiple chillers (14 and 16) connected in series (at the evaporator system 12, as shown in fig. 1), with each chiller comprising a refrigeration circuit (14 and 16 as taught in ¶ 13). 

Okoren teaches limitations from claim 9, a hydronic refrigeration system as claimed in claim 1, wherein the air side cooling load system is for cooling building air (as taught in ¶ 23, “heat exchangers 54 can each be associated with a fan 56 for supplying cool supply air to various comfort zones, such as rooms or other designated areas of a building.”) 

claim 10 in fig. 1, shown above, the hydronic refrigeration system as claimed in claim 1, wherein the air side cooling load system contains multiple air handling units (of the heat exchanger 54, each having a respective fan 56) connected in parallel (as shown in fig. 1). 

Okoren teaches limitations from claim 11, the hydronic refrigeration system as claimed in claim 1, wherein the air side cooling load [system] is arranged to operate as an air conditioning system (as taught in ¶ 21, the heat exchangers 54 and fans 56 “supplying cool supply air to various comfort zones, such as rooms or other designated areas of a building”, and thus “operate as an air conditioning system” as claimed.) 

Okoren teaches limitations from claim 13 in fig. 1, shown above, a hydronic refrigeration system as claimed in claim 1, wherein each one of the multiple chillers comprises a refrigeration circuit (14 or 16) comprising a compression device (compressor 30 or 42, respectively), a heat rejecting heat exchange (31 or 44, respectively, within “condenser system 32”), an expansion device (36 or 46, respectively) and a heat absorbing heat exchanger (38 or 48, respectively, within the evaporator system 12) with the coolant being cooled via the heat absorbing heat exchanger (as taught in ¶¶ 17-20).

Okoren teaches limitations from claim 14 in fig. 1, a method for operating the hydronic refrigeration system of claim 1, the method comprising; 
arranging the coolant cooling system (10) and the air side cooling load system for cooling of air using coolant from the coolant cooling system (at the heat exchangers 54 
wherein the coolant cooling system (10) comprises multiple chillers (having the circuits 14 and 16) connected in series (at the evaporator system 12 as shown in fig. 1), with each chiller comprising a refrigeration circuit (circuits 14 and 16, respectively), and the method comprises flowing coolant sequentially through the series connected chillers (through the evaporator system 12 as taught in ¶ 13 and shown in fig. 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Okoren as applied to claim 1 above, and further in view of US Publication No. 2010/0326098 A1 to Rog et al.

Regarding claims 2 and 3, Okoren teaches an air conditioning system in which an aqueous coolant is flowed through two chillers in parallel to cool the fluid before it is 
 
Regarding claims 4 and 5, Okoren teaches an air conditioning system in which an aqueous coolant is flowed through two chillers in parallel to cool the fluid before it is circulated to a plurality of air cooling units and back to the chillers, teaching in ¶ 14 the chillers to be controllable to achieve a predetermined outlet temperature for the fluid and giving as an example 35º F, equivalent to 1.67º C.  Rog teaches a system in which two chillers are operated to cool a single fluid stream and provides, as an example, a case in 

Okoren teaches limitations from claim 6 in fig. 1, shown above, a hydronic refrigeration system as claimed in claim 1, wherein the coolant cooling system comprises at least two chillers (having circuits 14 and 16 as shown in fig. 1) but not more than six chillers (as shown).
Okoren does not teach each chiller reducing the temperature of the coolant by at least 3º C.  Rog teaches in ¶ 12, a redundant chiller system in which, to produce a total fluid cooling of 10 degrees, a first absorption chiller first reduces the temperature of the fluid by 5 degrees and then a second redundant chiller reduces the temperature by an .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Okoren as applied to claim 1 above, and further in view of US Publication No. 2017/0336119 A1 to McDonough et al.

Okoren teaches limitations from claim 7 in fig. 1, shown above, a hydronic refrigeration system as claimed in claim 1, wherein the coolant cooling system comprises a first chiller (first circuit 14) [and] a second chiller (second circuit 16).
Okoren further teaches in ¶ 16 that the system and method of his invention may be practiced in a dual-circuit chiller system as shown in fig. 1, in a single-circuit system, or in “numerous other system configurations” but does not explicitly teach an arrangement in which the system comprises a third chiller.  

    PNG
    media_image2.png
    497
    633
    media_image2.png
    Greyscale

McDonough teaches in fig. 1, shown above, an air conditioning system 10 in which a heat transfer fluid (14) flowing to a plurality of heat exchangers (16) is cooled by a plurality of chillers, including first, second, and third chillers as shown in fig. 1 and taught in ¶ 27, in which McDonough teaches the number of chillers (12) shown in fig. 1 to be exemplary.  “Other quantities of chillers 12, for example three, four or more chillers 12, may be utilized.”  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Okoren with the third or further chillers taught by McDonough in order to provide a system with a greater level of total cooling capacity, or with chillers which have different capacities to be switched on and off to provide different total cooling capacities so that the system is better able to provide different degrees of cooling to satisfy a broad range of loads and demands, and to reduce the wear and tear on individual chillers by spreading the operation of the system across more units, Legal Precedent as Source of Supporting Rationale, subsection VI. B. Duplication of Parts and In re Harza, 274 F.2d 669, 124 USPQ 378.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Okoren and McDonough as applied to claims 1 and 7 above, and further in view of Rog.

Regarding claim 8, Okoren teaches an air conditioning system in which an aqueous coolant is flowed through two chillers in parallel to cool the fluid before it is circulated to a plurality of air cooling units and back to the chillers.  McDonough teaches that, in a similar system, various quantities of chillers may be used, providing as an example, a system having three chillers.  Although Okoren further teaches in ¶ 14 of his disclosure that the chillers of his system are controllable to achieve a predetermined outlet temperature for the fluid, neither Okoren nor McDonough teaches each of the chillers to reduce the coolant temperature by about 5º C.  Rog teaches in ¶ 12, a redundant chiller system in which a plurality of chillers (two in the case of Rog) are each operated to produce a total fluid cooling of 5 degrees in order to achieve a total desired cooling level.  It is noted that Rog teaches in this passage an exemplary temperature reduction of 10 degrees, but does not teach whether degrees Fahrenheit or Celsius are used here but identifies the units used in their disclosure as degrees Celsius in ¶ 35.  As such, the teaching of ¶ 12 of Rog of each chiller producing a temperature change of 5º C teaches the limitation of claim 8 of the temperature changes each being “about 5 ºC”.  It would .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Okoren as applied to claims 1 and 10 above, and further in view of US Patent No. 6,848,267 B2 to Pierson.  (Regarding the dependency of claim 12 upon claim 10, refer to the above rejection of the claim under 35 U.S.C. 112(b).)

Regarding claim 12, Okoren teaches an air conditioning system in which an aqueous coolant is flowed through two chillers in parallel to cool the fluid before it is circulated to a plurality of air cooling units and back to the chillers.  Okoren does not teach each of the air handling units to “reduce the temperature of the air by at least 5 ºC”.  Pierson teaches in col. 9, lines 33-40 and the abstract of his invention, an air conditioning system in which water cooled by a plurality of chillers is flowed to a number of separate air handling units (16a-16d), each of which receives high temperature air and cools it to produce low temperature air, and particularly teaches in col. 2, lines 52-55 that “In one or more of the air conditioning systems described herein, the high temperature air has a temperature of from about 100º F. to about 50º F. and the low temperature air has a temperature of from about 45 º F. to about 60º F.” teaching degrees of air cooling greater than 5º C for such a system.  It would have been obvious to one of ordinary skill in the art . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

    PNG
    media_image3.png
    554
    713
    media_image3.png
    Greyscale

US Patent No. 8,484,990 B2 to Ballet teaches in fig. 1, shown above, and in col. 3, line 60-col. 4, line 22 a chiller system in which a chilled fluid circuit (110) is flowed through the evaporators (62, 63, and 64) of three refrigeration units (2, 3, and 4) in series to cool the fluid of the circuit (110), each of the refrigeration units (2, 3, and 4) comprising 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	12 January 2022

/JERRY-DARYL FLETCHER/           Supervisory Patent Examiner, Art Unit 3763